Citation Nr: 0213054	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  98-17 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty service from September 1950 to 
July 1952.  He also served in a reserve component for a 
little more than one year prior to his induction into active 
service, and served in reserve components following his 
active service until he retired from reserve service in 1984.  
The verified multiple periods of active duty for training 
(ACDUTRA) and/or inactive duty training (INACDUTRA) are too 
numerous to list.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the veteran's claim of 
entitlement to service connection for tinnitus.  By a 
December 1999 decision, the Board remanded the claim.  The 
claim now returns for appellate review. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  By a rating decision issued in February 1994, service 
connection for tinnitus was denied; the veteran did not 
submit a timely substantive appeal as to that issue, and that 
rating decision became final.

3.  VA examinations and medical opinions associated with the 
record since the February 1994 rating decision bear directly 
and substantially upon the specific matters under 
consideration, are not cumulative or redundant, and are so 
significant that the reports must be considered in order to 
fairly decide the merits of the claim. 

4.  The veteran has been granted service connection for 
bilateral sensorineural hearing loss.

5.  There is medical opinion evidence that the etiology of 
the veteran's tinnitus cannot be definitively established at 
this time, and also medical opinion evidence that it is more 
likely than not that the veteran's tinnitus shares the same 
etiology as his service-connected hearing loss.


CONCLUSIONS OF LAW

1.  A February 1994 rating decision in which the RO denied 
entitlement to service connection for tinnitus is final.  38 
U.S.C.A. § 7105 (West 1991). 

2.  New and material evidence having been submitted since the 
February 1994 decision which denied entitlement to service 
connection for tinnitus, the veteran's claim for service 
connection for tinnitus is reopened.  38 C.F.R. § 3.156(a) 
(2001).

3.  Resolving reasonable doubt in the veteran's favor, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for tinnitus, and he contends that his tinnitus is 
due to exposure to weaponry fire noise during his active 
military service and during his active and inactive duty for 
training.

As the Board noted in its December 1999 decision, a claim of 
entitlement to service connection for tinnitus was denied by 
the RO in a February 1994 rating decision.  The veteran 
disagreed with that rating decision in December 1994, but did 
not submit a substantive appeal as to the claim after the RO 
issued a statement of the case (SOC), and the February 1994 
rating decision became final.  However, a claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5107, 5108; 38 C.F.R. § 3.156(a).

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002), was enacted.  The Board notes that the veteran offered 
testimony on his own behalf, and has been afforded VA 
examinations and medical opinion.  He has also been offered 
the opportunity to submit or identify evidence which might be 
relevant to substantiate his claim.  The Board's December 
1999 decision, and the statement and supplemental statement 
of the case provided by the RO have provided notice of 
pertinent laws and regulations, including as to new and 
material evidence.  The Board finds that all duties to the 
veteran, including those specified in the VCAA, have been 
met.  

Additionally, the Board notes that amended regulations 
implementing the VCAA have been promulgated.  However, 
although the amended regulations include a change in the 
definition of new and material evidence, the changes are 
effective only to requests to reopen a claim which are 
submitted on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001); but see Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  As the 
decision herein as to whether new and material evidence has 
been submitted is favorable to the veteran, further analysis 
as to whether these regulations are or are not applicable is 
not required. 

38 U.S.C.A. § 5108 provides that, to reopen a claim which has 
been denied, new and material evidence must be presented or 
secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Since the February 1994 rating decision, medical evidence and 
opinions as to the etiology of the veteran's tinnitus have 
been submitted.  In particular, a March 2001 VA examination 
report provides an opinion that the veteran's tinnitus 
resulted from the same etiology as the veteran's service-
connected hearing loss or resulted from the service-connected 
sensorineural hearing loss.  In a February 2001 opinion, the 
examiner concluded that, as the veteran's tinnitus began more 
than 30 years after his discharge from active service, the 
etiology of the tinnitus could not be definitively 
established.  Both of these medical opinions are new and are 
not cumulative of medical evidence of record.  Both of these 
medical opinions are relevant to the claim at issue, and are 
material to the outcome of that issue.  As such, these 
medical opinions constitute new and material evidence to 
reopen the claim of entitlement to service connection.

Having reopened the claim, the Board must determine whether 
the duties to assist the veteran have been met.  If the 
duties to assist the veteran have been met, then the Board 
may decide the claim on the merits.  As noted above, all 
duties to assist the veteran have been met.  In particular, 
the RO initially decided the claim on the merits, before the 
Board remanded the claim so that the veteran could be 
notified of the need to submit new and material evidence.  No 
prejudice to the veteran results from the Board's review of 
the claim on the merits.  

The evidence establishes that, beginning in July 1949, the 
veteran served in the Vermont Army National Guard in an 
infantry company.  His civilian employment at that time, for 
a period of three years, was an apprentice machinist.  He 
operated bench, machine, and hand tools.

The veteran then served on active duty from September 1950 to 
July 1952, in the infantry, with a heavy weapons company.  He 
worked with machine guns, rifles, and mortars.  His service 
medical records reflect that he was treated for acute otitis 
media in November 1951.  No abnormality was disclosed on the 
whisper test of hearing acuity conducted at the time of his 
service induction examination or at the time of his service 
separation examination.

After the veteran's separation from active service, he served 
in the Army National Guard Reserves in Vermont and Michigan, 
until he transferred to retired status in 1984.  Detailed 
reports of his periods of ACDUTRA and INACDUTRA from 1952 to 
1984 are of record.  Several periodic examinations are also 
of record, although there are otherwise no service medical 
records for the veteran's reserve service prior to 1974.  The 
records reflect that the veteran's reserve service included 
further exposure to tank noise, machine gun fire, artillery 
fire, and other weapon noise.

The earliest audiometry examination of record was conducted 
in 1958.  Audiometry examination was again conducted in 1968.  
Neither of those examinations discloses hearing loss 
disability for purposes of veterans' benefits.  See 38 C.F.R. 
§ 3.385 (defining impaired hearing as a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater, or, when the 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent).  
Audiometry examination conducted in September 1979 disclosed 
hearing loss sufficient to establish disability for veterans' 
benefits purposes, but audiometry conducted in August 1983 
did not.  

After his active service, the veteran was employed in office 
work, including as a draftsman and as purchasing manager, in 
low-noise environments.  The veteran had recreational post-
service noise exposure during occasional hunting and use of 
power tools without ear protection.  

The report of VA examination conducted in May 1997 reflects 
that the veteran complained of bilateral hearing loss and 
bilateral constant tinnitus.  The examiner opined that 
military physicals in 1968 and 1979 for reserve service 
showed evidence of high frequency sensorineural hearing loss, 
which at that time was of a mild degree, and also suggested 
acoustic trauma on at least one test.  The examiner concluded 
that this would be consistent with his history of noise 
exposure, including during his military reserve duties.  The 
examiner further noted that the veteran's separation history 
and physical did not include an audiogram and the test 
performed (whisper test) was "notoriously inaccurate in 
assessing hearing loss."

At a personal hearing conducted in June 1998, the veteran 
testified that his active service was in a heavy weapons 
company including a weapons platoon, machine gun platoon, and 
a tank platoon, extremely noisy combat weapons.  He 
eventually transferred to a transportation unit.  During his 
Michigan reserve service, his company had machine guns 
mounted on tanks.  He testified that his tinnitus was first 
diagnosed in 1992.  

On February 2001 VA examination, the veteran reported 
constant tinnitus beginning approximately 15 to 17 years 
earlier, bilateral, but louder in the left ear.  The examiner 
concluded, after reviewing the claims file and previous 
evaluations, that the etiology of the veteran's tinnitus 
"cannot be definitively established at this time, as it began 
long after his period of active duty."  The examiner also 
noted that the veteran "had non-military noise exposure which 
may have, at the very least, contributed to the tinnitus 
and/or hearing loss."

The report of a March 2001 VA examination reflects history 
and findings consistent with the February 2001 examination.  
The examiner reviewed the findings of the veteran's induction 
and separation examinations and again commented that the 
whisper test was "notoriously inaccurate."  The examiner 
noted that the veteran had sensorineural hearing loss, for 
which service connection had been established.  The examiner 
commented that tinnitus is most commonly associated with or 
results from sensorineural hearing loss and frequently occurs 
or is noted subjectively after hearing loss is first 
identified.  The examiner stated that the veteran's tinnitus 
more likely than not shared the same etiology as the 
bilateral hearing loss, military acoustic trauma.

The evidence also includes an April 1990 Advisory Opinion of 
the Director, Compensation and Pension Service.  The opinion 
states that hearing loss following repetitive exposure to 
aircraft engine noise during short period of inactive duty, 
active duty for training and flying training periods would 
not constitute hearing loss resulting from an injury for 
purposes of 38 U.S.C.A. § 101(24).  The opinion notes that 
acoustic trauma may refer to a sudden event, such as an 
explosion, which should be differentiated from aircraft 
engine noise.  The opinion does not preclude a determination 
that the veteran in this case sustained acoustic trauma due 
to weaponry noise, since the opinion indicates that sudden, 
explosive noises of the type the veteran was exposed to may 
be differentiated from aircraft engine noise.  Moreover, a 
1997 VA medical opinion indicates that the post-service 
examinations of the veteran's hearing suggest that he may 
have suffered acoustic trauma during reserve service.

There is no evidence in the clinical records of the veteran's 
active service or reserve service that the veteran sustained 
specific acoustic trauma, nor does the veteran so contend.  
However, the examiner who conducted the May 1997 VA 
examination concluded that post-service periodic examinations 
for reserve purposes were consistent with acoustic trauma. 

The medical opinions of record establish that the cause of 
the veteran's tinnitus cannot be "definitively" determined, 
in part because the veteran had at least some noise exposure 
other than in service, and, in part because there is no 
clinical record of specific acoustic trauma, nor does the 
veteran recall a specific event.  The hearing acuity tests 
available and performed were not sufficiently accurate to 
determine whether the veteran's hearing did or did not change 
during his active service.  Testing which would allow such 
determinations were not performed in connection with the 
veteran's reserve service.  However, there is medical opinion 
that the veteran's tinnitus "more likely than not" results 
from the same etiology as the service-connected hearing loss, 
or may be a secondary result of the service-connected 
sensorineural hearing loss.  

There is persuasive evidence both for and against the claim.  
As a matter of law, when the evidence is in equipoise, 
reasonable doubt must be resolved in the veteran's favor.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that the claim of entitlement to service connection for 
tinnitus may be granted.  


ORDER

The appeal for service connection for tinnitus is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

